Citation Nr: 9908597	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  93-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the 10 percent evaluation assigned for a right 
knee disability is appropriate.

2.  Whether the 10 percent evaluation assigned for 
lumbosacral strain is appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1991, April 1992 and February 
1993 rating decisions of the Department of Veterans' Affairs 
(VA) Regional Offices in Louisville, Kentucky and in 
Indianapolis, Indiana, respectively (RO's) which granted 
entitlement to service connection for a right knee disorder 
and for lumbosacral strain, both evaluated at 10 percent 
disabling.  The veteran has appealed these ratings to the 
Board which remanded the case to the Indianapolis RO in June 
1995 and in February 1997 for further development.  After 
completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected right knee disorder is 
manifested by no greater than slight recurrent subluxation or 
lateral instability.

3.  The veteran's service-connected lumbar strain is 
manifested by characteristic pain on motion.


CONCLUSION OF LAW

1.  The assignment of an evaluation of 10 percent for a right 
knee disability is appropriate and the criteria for an 
evaluation in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.45, 4.71a, Diagnostic Code 5257 (1998).

2.  The assignment of an evaluation of 10 percent for 
lumbosacral strain is appropriate and the criteria for an 
evaluation in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.45, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the initial evaluation of his right 
knee disability inadequately reflects the severity of his 
symptomatology.  He asserts that the evaluation should have 
been higher because right knee pain hinders his mobility.  He 
further contends that the initial evaluation of his 
lumbosacral strain inadequately reflects the severity of his 
symptomatology because increasing pain radiating down both 
legs disrupts his work and home life.

The Board finds initially that the veteran's claims are well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
mere allegation that a service-connected disability has 
worsened is sufficient to establish a well-grounded claim for 
an increased rating.  See Caffrey v. Brown, 6 Vet. App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board also is satisfied that the record includes 
all evidence necessary for the equitable disposition of this 
appeal and that the veteran requires no further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board will assign 
the lower rating.  38 C.F.R. § 4.7.  In a claim of 
disagreement with a disability rating assigned 
contemporaneously to a grant of entitlement to service 
connection, the facts of a particular case may require 
assignment of separate disability ratings for separate time 
periods.  Fenderson v. West, No. 96-947 (U.S.Vet. App. Jan. 
20, 1999).

A disability of the musculoskeletal system is primarily an 
inability, due to damage or infection, of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A rating examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  When a veteran is rated under a 
code provision (including Diagnostic Codes 5257 and 5295) 
that contemplates limitation of motion, the VA considers 
granting a higher rating upon a showing that the veteran has 
additional functional loss due to pain or weakness.  DeLuca 
v. Brown, 8 Vet. App. 202, 206-207 (1995).

A.  Right knee disorder

The veteran was first granted service connection for a right 
knee disorder by a November 1991 rating decision that 
assigned a noncompensable disability rating under Diagnostic 
Code (DC) 5257.  By a rating decision in February 1993 the 
evaluation increased to 10 percent effective at the time of 
the veteran's claim for service connection.

Under 38 C.F.R. § 4.71a, DC 5257 (pertaining to a knee 
impairment) a maximum 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability; a 20 
percent rating is warranted for moderate recurrent 
subluxation or lateral instability; a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.

The veteran's service medical records (SMR's) include 
December 1983 private hospital reports of pre-service 
arthroscopic surgery on the veteran's right knee.  Although 
the surgery was noted on his February 1988 induction physical 
examination report, the veteran's lower extremities 
demonstrated normal strength and range of motion at 
induction.  But beginning in October 1988 the veteran's SMR's 
disclose that he often sought treatment for right knee pain.  
There are no records between December 1983 and October 1988 
documenting the veteran's right knee disorder.  The veteran 
waived a separation medical examination.  However, a report 
of a February 1990 right knee arthrogram, the last SMR 
pertaining to the veteran's right knee disorder, disclosed 
that the veteran's right knee was normal.

In a December 1991 letter accompanying the November 1991 
rating decision granting the veteran entitlement to service 
connection for a right knee disorder the Indianapolis RO 
informed the veteran that he was entitled to VA treatment for 
a service-connected disability.

The veteran underwent a VA right knee examination in March 
1992 at which time the examiner noted the veteran's report of 
intermittent pain.  Objective examination findings included 
no crepitus, inflammation, tenderness, evidence of effusion 
or lateral instability.  Range of knee motion was 140 degrees 
of flexion and extension.  The examiner provided a diagnosis 
of residuals of a right knee injury, status post-arthroscopic 
repair.  A contemporaneous x-ray examination disclosed normal 
joint spaces and soft tissues and no evidence of fractures.

The veteran underwent another VA right knee examination in 
September 1992 at which time the examiner noted the veteran's 
report of daily right knee pain and limited mobility.  
Objective findings included some tenderness along the medial 
retinaculum and patellar tendon and a positive shrug sign but 
no tenderness over the quadriceps tendon.  Objective findings 
also included full range of motion, no effusion, and negative 
Lachman, posterior and anterior drawer, and bilateral 
McMurray signs.  The examiner provided an assessment of 
patellofemoral syndrome and patellar tendon tendonitis of the 
right knee but noted that both disabilities were treatable at 
the VA medical center.

In an October 1992 written statement and at his March 1993 RO 
hearing the veteran described the effect of his right knee 
disorder on his daily life.  He explained that knee pain 
precluded him from favorite pursuits including cross-country 
running, snow skiing, and sports requiring him to put 
pressure on his knee.  He also reported antalgic motion 
related to his right knee and discomfort upon sitting, 
walking stairs and playing with his children.  The veteran 
testified that he did not attempt to use his December 1991 VA 
letter to get VA treatment of his right knee.

In the Board's judgment a review of the totality of the 
medical evidence and lay statements describing the veteran's 
symptomatology does not indicate that, either at the time of 
the RO's initial rating or currently, the veteran's right 
knee disorder has been more disabling than contemplated by 
the currently assigned 10 percent evaluation.  The most 
recent SMR's to address the disorder described his right knee 
as normal.  That finding was essentially repeated in the two 
subsequent VA examinations in which the veteran showed full 
range of motion with objective confirmation of some 
tenderness, only.  Although the veteran had reported 
substantial diminished quality of life as a result of his 
right knee disability, the Board notes that he declined to 
assert his right to free VA medical care to which he was 
entitled since December 1991.

The Board also has considered whether a higher rating is 
warranted under other provisions or DC's.  For example, DC 
5256 pertaining to ankylosis of the knee, is inapplicable 
because the veteran is not diagnosed with ankylosis.  
Similarly, DC 5262 pertaining to tibia and fibula impairment, 
is inapplicable because the veteran is not diagnosed with 
this disorder.  The full range of the veteran's right knee 
motion precludes application of both DC's 5260 and 5261 which 
pertain only to loss of range of motion.  And lack of 
evidence of dislocation, "locking," pain and effusion of 
the right semilunar cartilage precludes application of DC 
5258.

The Board notes that the diagnostic code under which the 
veteran is currently evaluated, DC 5257, contemplates pain as 
well as limitation of range of motion for the assigned 10 
percent evaluation.  Therefore, a separate evaluation for 
pain is not applicable because the veteran's pain has been 
considered in the assignment of the current, 10 percent, 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1997); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  Furthermore, review 
of the totality of findings of the veteran's latest 
examinations discloses no evidence of functional loss due to 
pain in excess of that already contemplated by the codes.  
Therefore, consideration of pain as evidence of functional 
loss does not support assignment of a higher evaluation.

B.  Lumbosacral strain

The veteran was first granted service connection for 
residuals of lumbosacral strain by a February 1993 rating 
decision that assigned a 10 percent disability rating under 
DC 5295.

Under 38 C.F.R. § 4.71a, DC 5295 (1998), a maximum 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating is warranted for muscle spasm on extreme 
forward bending, with loss of lateral spine motion, 
unilateral, in standing position; and a 10 percent rating is 
warranted for characteristic pain on motion.

The veteran's SMR's disclose that in April 1991 he sought 
treatment for lower back pain that radiated down his left leg 
and that was aggravated by sitting.  The veteran was assessed 
with lower back pain with possible sciatic involvement.

The veteran underwent a VA right knee examination in 
September 1992 during which the examiner noted the veteran's 
report of increasing lower back pain sometimes radiating down 
his left leg as far as his foot.  Objective examination 
findings included confirmation of tenderness over paraspinal 
muscle insertions around the posterior superior iliac spine, 
more on the left than right.  Objective findings also 
included 2/2 deep tendon reflexes bilaterally at the patellar 
and Achilles tendons, 5/5 bilateral motor strength at the 
quadriceps, hamstrings, iliopsoas, ankle plantar flexors, 
dorsiflexors, and EHL functions.  The examiner also reported 
good sensation of both feet, no evidence of sensory deficit 
to either lower extremity, and negative straight leg raise in 
the sitting and supine positions.  The examination report is 
silent regarding possible muscle spasms and limitation of 
motion.  In the assessment the examiner stated that he was 
unable to elicit particular signs of low back pain but 
recommended a magnetic resonance imaging (MRI) examination 
and a comprehensive low back work-up.

In an October 1992 written statement and at his March 1993 RO 
hearing the veteran described the effect of lumbosacral 
strain on his daily life.  He stated that he was unable to 
sit or stand for long periods without pain and numbness and 
that the pain forced him to make guarded movements.  He also 
explained that the pain hindered his sex life and precluded 
him from accepting work requiring heavy lifting.

In this case the examination report documents no evidence of 
back muscle spasms or limitation of motion.  Except for some 
confirmed tenderness there was no evidence of a lower back 
disorder at the time of the examination.  Therefore, the 
medical evidence does not objectively confirm symptomatology 
warranting a rating in excess of 10 percent under DC 5295.  

The Board also has considered whether a higher rating is 
warranted under other provisions or diagnostic codes.  
Because there is no evidence that the veteran may have 
limited lumbar spine movement, consideration under DC 5292 is 
inappropriate.  Furthermore, DC 5289 pertaining to ankylosis 
of the lumbar spine, is inapplicable because the veteran is 
not diagnosed with ankylosis.  Similarly, DC 5293, pertaining 
to intervertebral disc syndrome, is inapplicable because the 
veteran is not diagnosed with this disorder.  Finally, 
because the rating standards for sacro-iliac injury and 
weakness, DC 5294, are the same as for DC 5295, this code 
provides no basis for a higher evaluation of the veteran's 
disability.

The Board notes that the diagnostic code under which the 
veteran is currently evaluated, DC 5295, contemplates pain as 
well as limitation of range of motion for the assigned 10 
percent evaluation.  Therefore, a separate evaluation for 
pain is not applicable because the veteran's pain has been 
considered in the assignment of the current, 10 percent, 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1997); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  Furthermore, review 
of the totality of findings of the veteran's latest 
examinations discloses no evidence of functional loss due to 
pain in excess of that already contemplated by the codes.  
Therefore, consideration of pain as evidence of functional 
loss does not support assignment of a higher evaluation.

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence of record affirms the 
appropriateness of the initial 10 percent evaluations that 
the RO assigned to the veteran's right knee disorder and 
lumbosacral strain.  Furthermore, the Board finds that the 
preponderance of the evidence of record is against 
evaluations in excess of 10 percent for the veteran's right 
knee disorder and lumbosacral strain.  This decision is based 
solely upon the provisions of the VA's Schedule for Rating 
Disabilities.  The Board finds that the record does not 
establish that schedular criteria are inadequate to evaluate 
the veteran's disabilities.  There is no showing that the 
disabilities under consideration have caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitated frequent periods 
of hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of this evidence, the Board finds 
that that remand for compliance with the procedures for 
assignment of an extra-schedular evaluation is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also notes that it twice has remanded this case for 
the purpose of collecting additional medical evidence, 
including a VA examination, to determine the nature and 
extent of the veteran's right knee and back disorders.  The 
veteran failed to present for a March 1996 examination 
scheduled following the first remand after notice was sent to 
him at his last address of record.  The veteran had 
apparently left that address without notifying either the RO 
or his service representative.  The veteran also failed to 
present for a January 1998 examination scheduled following 
the second remand after an attempt to provide him with notice 
at what was thought to be his then-current address.  The 
claims file contains an April 1998 notation of RO receipt of 
another new address for the veteran.  In a July 1998 
Supplemental Statement of the Case the RO stated that it 
provided notice of a June 1998 examination to the veteran at 
the new address.  However the veteran again failed to appear.  
As for the March 1996 and January 1998 scheduled VA 
examinations, the veteran failed to explain his failure to 
appear or to request a rescheduled examination.  Even 
assuming that the veteran may have moved again he had an 
obligation to inform the RO of each address change.  It is a 
claimant's burden to keep VA apprised of his whereabouts.  If 
he does not do so, "there is no burden on the part of VA to 
turn up heaven and earth to find [him]." Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  In consideration of the 
foregoing, the Board finds that the VA has fully complied 
with its duty to assist the veteran in this case.

ORDER

The veteran's appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 
- 10 -


- 8 -


